Exhibit 99.2 Reconciliation of Non-GAAP Financial Measures We prepare our financial statements in accordance with U.S. generally accepted accounting principles (GAAP). Within our investor presentation materials, we make reference to adjusted earnings before interest, taxes, depreciation and amortization (Adjusted EBITDA), a non-GAAP financial measure. We believe that this measurement represents a useful internal measure of performance. Accordingly, where we provide a non-GAAP measure like Adjusted EBITDA, it is done so that investors have the same financial data that management uses in evaluating performance with the belief that it will assist the investment community in assessing our underlying performance. However, because a non-GAAP measure like Adjusted EBITDA is not determined in accordance with U.S. generally accepted accounting principles, it is susceptible to varying calculations and not all companies calculate the measure in the same manner. As a result, the aforementioned non-GAAP measure as presented may not be directly comparable to a similarly titled measure presented by other companies. Adjusted EBITDA is presented as supplemental information and not as an alternative to any GAAP measurements. Reconciliation of Non-GAAP Financial Measures - Unaudited (amounts in thousands) Fiscal Year 2008 (1) 2009 (1) Q1 2014 Q1 2015 Net income (loss) $ ) $ 2,419 $ 15,957 $ 19,549 $ 16,379 $ 22,489 $ 16,455 $ 8,865 $ 10,411 Interest expense 10,334 7,756 4,244 2,892 3,171 1,640 1,159 287 226 Income tax expense (benefit) ) 99 5,026 2,963 7,855 10,744 11,830 4,686 5,229 Depreciation and amortization expenses 12,757 13,217 12,182 11,516 11,050 10,229 10,917 2,510 2,919 Impact of excluding a cumulative catch-up adjustment from a change in accounting estimate related to gift card breakage revenue - 1,306 - - - Loss on impairment and asset disposals, net 24,355 9,640 483 436 3,262 - Restructuring expense (benefit) 5,195 56 ) - Gain on settlements, net - ) ) - - - Loss (income) on discontinued operations, net of tax 60,546 ) 2,004 10,255 125 357 Adjusted EBITDA $ 32,460 $ 32,572 $ 36,275 $ 37,185 $ 40,847 $ 46,693 $ 50,616 $ 16,473 $ 19,142 (1) The net income (loss) for fiscal years 2008 and 2009 were last reported on Form 10-K for the fiscal years 2012 and 2013, respectively. The operating results of eighteen Mitchell's Fish Market and three Cameron's/Mitchell's Steakhouse restaurants sold in January 2015 and three Ruth's Chris Steak House restaurants closed in 2014 have been reclassified to discontinued operations. These reclassifications had no effect on previously reported net income.
